DETAILED ACTION
This is in response to applicant's communication filed on 08/31/2022, wherein:
Claim 1-17 are pending.
Claim 1, 9, and 14 are amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. US 11026044 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because their scopes are overlapped as presented below.

US 11026044 B1
17336174
1. A method, comprising: 

identifying a geographic location of a mobile display unit configured to display information in an outdoor environment; 

obtaining data relating to a number of unique mobile device users identified within a predetermined distance of the mobile display unit at the geographic location; 

identifying, based on the obtained data, a first number of people within the predetermined distance of the mobile display unit at the geographic location; 

correlating the first number of people with a previously determined total number of people within the predetermined distance of the mobile display unit at the geographic location and associated with a previously determined number of unique mobile device users within the predetermined distance of the mobile display unit at the geographic location; 

determining, based on the correlating, an estimated total number of people within the predetermined distance of the mobile display unit at the geographic location; and 

determining estimated demographic details of the estimated total number of people; wherein determining the estimated demographic details includes correlating the estimated total number of people with previously determined demographic details of the previously determined total number of people.

2. The method of claim 1, wherein determining the estimated total number of people within the predetermined distance of the mobile display unit at the geographic location is further based on at least one of a time of day the mobile display unit is at the geographic location, a day of the week the mobile display unit is at the geographic location, and weather when the mobile display unit is at the geographic location.

3. The method of claim 1, wherein the mobile display unit is mounted to a vehicle.

4. The method of claim 1, wherein identifying the geographic location of the mobile display unit includes obtaining GPS data of the mobile display unit corresponding to the geographic location.

5. The method of claim 4, wherein the GPS data corresponds to a number of different geographic locations of the mobile display unit recorded over a period of time.

6. The method of claim 5, wherein the previously determined number of unique mobile device users corresponds to the unique mobile device users identified within the predetermined distance at each of the geographic locations.
















7. A system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, in response to being executed by the one or more processors, cause the system to perform operations comprising: 

identifying a geographic location of a mobile display unit structured to display information in an outdoor environment; 


identifying unique mobile device users within a predetermined distance of the mobile display unit at the geographic location; identifying a first number of people within the predetermined distance of the mobile display unit at the geographic location; 

correlating the first number of people with a previously determined total number of people within the predetermined distance of the mobile display unit at the geographic location and associated with a previously determined number of unique mobile device users within the predetermined distance of the mobile display unit at the geographic location; 

determining, based on the correlating, an estimated total number of people within the predetermined distance of the mobile display unit at the geographic location; and 

determining estimated demographic details of the estimated total number of people; wherein determining the estimated demographic details includes correlating the estimated total number of people with previously determined demographic details of the previously determined total number of people.

8. The system of claim 7, wherein the operations further comprise obtaining GPS data of the mobile display unit corresponding to the geographic location.

9. The system of claim 7, wherein the operations further comprise determining estimated demographic details of the estimated total number of people.

10. The system of claim 7, wherein the predetermined distance corresponds to a maximum distance from which content provided on a screen of the mobile display unit may be viewed.

11. The system of claim 7, wherein the mobile display unit is mounted to a vehicle.

12. One or more non-transitory computer-readable media containing instructions which, in response to being executed by one or more processors, cause a system to perform operations comprising:

identifying a geographic location of a mobile display unit structured to display information in an outdoor environment; 

identifying a number of unique mobile device users within a predetermined distance of the mobile display unit at the geographic location; 


determining an estimated total number of people within the predetermined distance of the mobile display unit at the geographic location by comparing the number of unique mobile device users identified within the predetermined distance of the mobile display unit at the geographic location with a previously determined total number of people within the predetermined distance of the mobile display unit at the geographic location which includes a predetermined number of unique mobile device users within the predetermined distance of the mobile display unit at the geographic location; 

determining one or more of time of day, weekday, and weather at the geographic location when the unique mobile device users within the predetermined distance of the mobile display unit are identified; comparing one or more of the determined time of day, weekday, and weather at the geographic location when the unique mobile device users within the predetermined distance of the mobile display unit are identified with at least one of a previously determined time of day, weekday, and weather at the geographic location corresponding to the previously determined total number of people; and accounting for the comparison between the determined time of day, weekday, and weather at the geographic location when the unique mobile device users within the predetermined distance of the mobile display unit are identified with at least one of the previously determined time of day, weekday, and weather at the geographic location corresponding to the previously determined total number of people in the estimated total number of people.

13. The computer-readable media of claim 12, wherein the operations further comprise obtaining GPS data corresponding to the geographic location.

14. The computer-readable media of claim 12, wherein the operations further comprise determining estimated demographic details of the estimated total number of people
1. A method, comprising: 

identifying a geographic location of a mobile display unit configured to display information in an outdoor environment; 

obtaining data relating to a number of unique mobile device users identified within a predetermined distance of the mobile display unit at the geographic location during a first period of time; 

identifying, based on the obtained data, a first number of people within the predetermined distance of the mobile display unit at the geographic location during the first period of time; 

correlating the first number of people with a previously determined total number of people within the predetermined distance of the mobile display unit at the geographic location during a second period of time and associated with a previously determined number of unique mobile device users within the predetermined distance of the mobile display unit at the geographic location during the second period of time, wherein the first period of time is later than the second period of time; and 

determining, based on the correlating, an estimated total number of people within the predetermined distance of the mobile display unit at the geographic location during the first period of time.






2. The method of claim 1, wherein determining the estimated total number of people within the predetermined distance of the mobile display unit at the geographic location is further based on at least one of a time of day the mobile display unit is at the geographic location, a day of the week the mobile display unit is at the geographic location, and weather when the mobile display unit is at the geographic location.

3. The method of claim 1, wherein the mobile display unit is mounted to a vehicle.

4. The method of claim 1, wherein identifying the geographic location of the mobile display unit includes obtaining GPS data of the mobile display unit corresponding to the geographic location.

5. The method of claim 4, wherein the GPS data corresponds to a number of different geographic locations of the mobile display unit recorded over a period of time.

6. The method of claim 5, wherein the previously determined number of unique mobile device users corresponds to the unique mobile device users identified within the predetermined distance at each of the geographic locations.

7. The method of claim 1, further comprising determining estimated demographic details of the estimated total number of people (see claim 1 of US 11026044 B1).

8. The method of claim 7, wherein determining the estimated demographic details includes correlating the estimated total number of people with previously determined demographic details of the previously determined total number of people (see claim 1 of US 11026044 B1).

9. A system comprising: one or more processors; and one or more non-transitory computer-readable media containing instructions which, in response to being executed by the one or more processors, cause the system to perform operations comprising: 

identifying a geographic location of a mobile display unit structured to display information in an outdoor environment during a first period of time,

identifying unique mobile device users within a predetermined distance of the mobile display unit at the geographic location, identifying a first number of people within the predetermined distance of the mobile display unit at the geographic location during the first period of time, 
correlating the first number of people with a previously determined total number of people within the predetermined distance of the mobile display unit at the geographic location during a second period of time and associated with a previously determined number of unique mobile device users within the predetermined distance of the mobile display unit at the geographic location during the second period of time, wherein the first period of time is later than the second period of time; and 

determining, based on the correlating, an estimated total number of people within the predetermined distance of the mobile display unit at the geographic location during the first period of time.






10. The system of claim 9, wherein the operations further comprise obtaining GPS data of the mobile display unit corresponding to the geographic location.

11. The system of claim 9, wherein the operations further comprise determining estimated demographic details of the estimated total number of people.

12. The system of claim 9, wherein the predetermined distance corresponds to a maximum distance from which content provided on a screen of the mobile display unit may be viewed.

13. The system of claim 9, wherein the mobile display unit is mounted to a vehicle.

14. One or more non-transitory computer-readable media containing instructions which, in response to being executed by one or more processors, cause a system to perform operations comprising:

identifying a geographic location of a mobile display unit structured to display information in an outdoor environment; 

identifying a number of unique mobile device users within a predetermined distance of the mobile display unit at the geographic location during a first period of time; and

determining an estimated total number of people within the predetermined distance of the mobile display unit at the geographic location during the first period of time by comparing the number of unique mobile device users identified within the predetermined distance of the mobile display unit at the geographic location during the first period of time with a previously determined total number of people within the predetermined distance of the mobile display unit at the geographic location during a second period of time which includes a predetermined number of unique mobile device users within the predetermined distance of the mobile display unit at the geographic location during the second period of time, wherein the first period of time is later than the second period of time.


























15. The computer-readable media of claim 14, wherein the operations further comprise obtaining GPS data corresponding to the geographic location.

16. The computer-readable media of claim 14, wherein the operations further comprise determining estimated demographic details of the estimated total number of people.

17. The computer-readable media of claim 14, wherein the operations further comprise: determining one or more of time of day, weekday, and weather at the geographic location when the unique mobile device users within the predetermined distance of the mobile display unit are identified; comparing one or more of the determined time of day, weekday, and weather at the geographic location when the unique mobile device users within the predetermined distance of the mobile display unit are identified with at least one of a previously determined time of day. weekday, and weather at the geographic location corresponding to the previously determined total number of people; and accounting for the comparison between the determined time of day, weekday, and weather at the geographic location when the unique mobile device users within the predetermined distance of the mobile display unit are identified with at least one of the previously determined time of day, weekday. and weather at the geographic location corresponding to the previously determined total number of people in the estimated total number of people (see claim 12 of US 11026044 B1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643